--------------------------------------------------------------------------------

Exhibit 10.1

 [exhibi1.jpg]

 

 

 

TDM Financial Portfolio Agreement for ENRT

This Service Agreement (“Agreement”) is made and entered into this 1st day of
July 2014 (“Effective Date”), by and between Emerging Growth, LLC doing business
as TDM Financial (“TDMFinancial” or “TDMF”), having its principal place of
business at 913 Wisconsin Ave Suite 204, Whitefish, MT 59937, and Enertopia
Corporation (“Client”). TDMFinancial and Client may hereinafter be referred to
as a “Party”, and collectively as the “Parties”.

RECITALS

WHEREAS, TDMFinancial is in the business of providing marketing solutions and
strategies and other Services (as such term is defined below);

WHEREAS, Client wishes to engage TDMFinancial to provide the Services subject to
the terms and conditions of this Agreement; and

WHEREAS, TDMFinancial is willing to provide such Services to Client subject to
the terms and conditions of this Agreement;

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged by each of the Parties, the Parties hereby agree as follows:

A.

SERVICES: Commencing with the Effective Date hereof and continuing throughout
the Term of this Agreement as per paragraph F., TDMFinancial agrees to provide
the following services to the Client (collectively, the “Services”):

   

Service Elements

     

Monthly CannabisFN Coverage & Outreach – TDMF team will create original content
approved by Client that is designed to communicate Client’s financial story to
the public and the North American markets including but not limited to video
interviews, feature length articles, repurposed press releases, email creatives,
and digital ads. TDMF will place and distribute this content throughout its
SECFilings.com and CannabisFN.com financial network channels, including
syndication partners.

       

Opt-in Forms – TDMF team will add opt-in forms to Client’s contact’s and contact
webpages to capture, message, and manage interested parties.

          Reporting – The TDMF team will provide Client with regular reports and
upon request that measure key metrics.


--------------------------------------------------------------------------------


B. Client Disclosure: In connection with TDMFinancial’s activities on the
Client’s behalf, the Client will cooperate with TDMFinancial and will furnish
TDMFinancial with all information and data concerning the Client (the
“Information”) which TDMFinancial deems appropriate. The Client represents and
warrants that all Information made available to TDMFinancial by the Client will,
at all times during the period of engagement of TDMFinancial hereunder, be
complete and correct in all material respects and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading in the light of the circumstances under which such statements are
made. The Client further represents and warrants that any projections provided
by it to TDMFinancial will have been prepared in good faith and will be based
upon assumptions, which, in light of the circumstances under which they are
made, are reasonable. The Client acknowledges and agrees that, in rendering its
services hereunder; TDMFinancial will be using and relying on the Information
without independent verification thereof by TDMFinancial or independent
appraisal by TDMFinancial of any of the Client’s assets. TDMFinancial does not
assume responsibility for any information regarding the Client. Finally, Client
acknowledges and agrees in deciding to engage TDMFinancial that they have not
relied upon any statements or written documents by TDMFinancial or any third
party as to the possible results of this program.

C. Video and Investor Lead Ownership: The videos created under this agreement
will be the sole property of the Client. Any leads that are captured as a result
of the services provided in this agreement are the sole property of the Client.

D. Creative Approval and Ownership: Our designers and developers will need
regular and prompt access to the Client’s design team to help with and to
approve the design elements that this campaign produces. All materials created
for this specific campaign will be the sole property of Client.

E. Payment Terms: In consideration for the Services provided by TDM Financial
throughout full term of this agreement, Client will issue a one-time equity
payment to TDM Financial equal to a value of One Hundred Twenty Thousand US
Dollars ($120,000.00) . Equity payment will follow this outline:

  (1)

The acquisition date of all shares received will be July 1st, 2014

       

The issuance price of the shares will be based on the closing price on June 30th
on the Canadian Securities Exchange (the “CSE”) with the CDN$ and USD$ at par.

        (2)

The foregoing payment shall be settled with the issuance of Shares of the
Client’s Common Stock, par value $0.001 per share (the “Shares”), to be issued
and delivered to TDMF or its designee as restricted 144 stock to be delivered
per schedule above of this Agreement. The Client shall cause its transfer agent
to issue to, register in the name of, and deliver to TMDF or its designee, one
or more certificates evidencing the Shares, on the dates set forth above. The
Client may determine, in its discretion, to issue additional shares of its
Common Stock to TDMF, or its designee, from time to time, based on the
performance of TDMF and other factors to be determined by the Client.

        (3)

The Client will not be required to reimburse any unapproved expenses.

F. The Shares

  (1)

The issuance and sale of the Shares to TDM Financial will be made in reliance on
an exemption from the prospectus filing requirements contained in section 2.24
of National Instrument 45-106 and the exemption from the registration
requirements contained in Regulation D promulgated under the Securities Act of
1933, as amended (the “1933 Act”). The Client reserves the right to request from
TDM Financial any additional certificates or representations required to
establish an exemption from applicable securities legislation prior to the
issuance of any Shares. TDM Financial covenants, represents and warrants to the
Client that it satisfies one or more of the categories of “Accredited
Investors”, as defined by Rule 501 of Regulation D promulgated under the 1933
Act.


--------------------------------------------------------------------------------


  (2)

TDM Financial agrees and acknowledges that none of the Shares have been
registered under the Securities Act of 1933 or under any state securities or
"blue sky" laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons (as that term is defined in Regulation S under the Securities Act
of 1933), except in accordance with the provisions of Regulation S, pursuant to
an effective registration statement under the Securities Act of 1933, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933 and in each case only in
accordance with applicable state securities laws.

        7.3

TDM Financial hereby acknowledges that upon the issuance thereof, and until such
time as the same is no longer required under the applicable securities laws and
regulations, the certificates representing any of the Shares will bear a legend
in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). THESE SECURITIES MAY
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT OR: (A) TO THE ISSUER, (B) OUTSIDE THE
UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE 1933 ACT,
(C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER
THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS, OR (D) WITH THE PRIOR CONSENT OF THE
ISSUER, IN A TRANSACTION T HAT DOES NOT REQUIRE REGISTRATION UNDER THE 1933 ACT
OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS FURNISHED TO THE
ISSUER AN OPINION TO SUCH EFFECT FROM COUNSEL OF RECOGNIZED STANDING REASONABLY
SATISFACTORY TO THE ISSUER PRIOR TO SUCH OFFER, SALE, PLEDGE OR TRANSFER. Unless
permitted under securities legislation, the holder of this security must not
trade the security before [insert the date that is four months and a day after
the distribution date.]

F. Term and Termination: The term of this Agreement shall commence as of the
Effective Date set forth above and shall remain in effect for a period of twelve
(12) months from that date.

Either Party shall be entitled to terminate this agreement immediately by notice
to the other party, in the event of the following:

a. If the other Party breaches any material provision hereof and does not cure
such breach within ten (10) days of receipt of notice thereof from the other
party; or

--------------------------------------------------------------------------------

b. If the other Party becomes bankrupt, is placed into the hands of a trustee,
receiver, or manager on behalf of creditors as to the whole or a substantial
part of its business, makes an assignment for the benefit of creditors, or
ceases to carry on business.

G. Acceptance: TDMFinancial reserves the rights, in its sole discretion and
without liability, to reject, omit or exclude any third party creative content
for any or no reason at any time, with or without notice to the Client and
regardless of whether such content was previously accepted or published. It is
TDMFinancial’s policy not to accept content, or content linked to pages, that
contain material that is, in TDMFinancial’s sole discretion, obscene or
pornographic, encourages criminal behavior, violates normal standards of
fairness and good taste, is detrimental to the public interest, or is otherwise
inappropriate or incompatible with TDMFinancial. TDMFinancial is the final judge
as to these terms and the application of this policy.

H. Indemnification: In addition to any other rights or remedies that
TDMFinancial may have at law or in equity, Client agrees to save, defend,
indemnify and hold TDMFinancial and its officers, directors and agents harmless
against any expense or loss by reason of any claim arising out of or in
connection with this Agreement, including without limitation any damages
resulting from online publication and display of the content regardless of any
actual or constructive knowledge thereof.

I. Reporting: TDMFinancial shall make available in writing or electronically a
campaign report, which include views, impressions, clicks, leads, and yield
percentages or as otherwise specified by the Client.

J. Invoicing and Payment: Payment is due upon signing of this agreement and all
subsequent payments are due upon invoice.

K. Limitation on Liability: In no event will TDMFinancial or its directors,
officers, employees, shareholders, affiliates, or agents be liable for special,
indirect, incidental, consequential or reliance damages, including but not
limited to, loss of data, loss of use, or loss of profits arising hereunder or
from the provision of service, however caused, whether for breach of contract,
or under any other legal theory, whether foreseeable or not, and notwithstanding
the failure of essential purpose of any limited remedy. Client agrees that these
limitations of liability are reasonable and are agreed allocations of risk and
are reflected in the fees agreed upon by the Parties. TDMFinancial shall not be
liable for any costs arising from the failure to display content, delays in
delivery and/ or non-delivery in the event of network difficulties or electronic
malfunction affecting production or delivery in any manner. TDMFinancial is not
liable for errors in content or omissions in any creative or content materials
provided by Client. TDMFinancial’s total liability arising out of this agreement
or the services provided hereunder, whether based on contract, tort or
otherwise, will not exceed the lesser of (1) the amount paid to TDMF for the
services rendered within the term of this agreement (see section A.) on Client's
or Agent’s behalf or (2) $10,000.

L. TDMFinancial Warranties and Representations: Except as otherwise described in
this Agreement, TDMFinancial disclaims all warranties and representations of any
kind, whether expressed or implied. TDMFinancial makes no representations or
warranties to Client that the performance of its services and its other actions
under this Agreement will produce any level of profit or business or that any
defined action will lead to further economic benefit for Client.

M. Force Majeure: TDMFinancial is not liable for delays in delivery and/or
non-delivery in the event of an Act-of-God, action by any government or
quasi-governmental entity, fire, flood, insurrection, riot, explosion, embargo,
strikes whether legal or illegal, labor or material shortage, transportation
interruption of any kind, work slow-down or any condition beyond the control of
TDMFinancial affecting production or delivery in any manner.

--------------------------------------------------------------------------------

N. Confidentiality: The term "Confidential Information" will mean any
confidential, nonpublic or proprietary information concerning each Party’s
products and services including information concerning each Party’s
partnerships, marketing plans or strategies, technology, customer or contact
lists, relationships with third-party companies or any other information in
which the Parties should reasonably know is confidential or proprietary. Each
Party covenants and agrees that they will not disclose Confidential Information
to any third party (except parents, affiliates or subsidiaries with a reasonable
need to know provided each parent, affiliate, or subsidiary agrees to be bound
by this provision prior to disclosure), copy, use or modify Confidential
Information received from the disclosing party for any purpose not authorized by
the disclosing Party. This covenant shall be enforceable during the term of this
Agreement and shall continue to remain enforceable after the termination of this
Agreement for a period of 2 years.

O. Dispute Resolution: If any dispute arises under this Agreement, the Parties
agree to first try to resolve the dispute with the help of a mutually agreed
upon mediator in the following location: State of California, Los Angeles
County. Any costs and fees other than attorneys’ fees associated with the
mediation shall be shared equally by the parties. If it proves impossible to
arrive at a mutually satisfactory solution through mediation, the Parties agree
to submit the dispute to binding arbitration in the following location: State of
California, Los Angeles County. The Parties agree that the binding arbitration
will be conducted under the rules of the American Arbitration Association.
Judgment upon the award rendered by the arbitrator may be entered in any court
with proper jurisdiction. Notwithstanding anything to the contrary contained
herein, if Client does not make all payments described in paragraph E hereof,
the Parties agree that TDMFinancial may elect to resolve any nonpayment dispute
by submission to a court located in the State of California, Los Angeles County.
If any litigation or arbitration is absolutely necessary to enforce this
Agreement or the terms thereof, the prevailing Party shall be entitled to
reimbursement by the other Party for reasonable attorneys’ fees, costs and
expenses. This Agreement will be governed by the laws of the State of
California.

P. No Assignment: Neither Party shall have the right to assign or otherwise
transfer its rights and obligations under this Agreement except with the prior
written consent of the other Party; provided, however, that a successor in
interest by merger, by operation of law, assignment, purchase or otherwise of
all or substantially all the business of a Party (For purposes of this section,
Accelerize Financial or the Online Marketing Services division of TDMFinancial
is considered “the business”) may acquire its rights and obligations hereunder.
Any prohibited assignment shall be null and void.

Q. Severability: If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of the Agreement shall remain in full force and
effect and shall in no way be affected or invalidated.

R. Entire Agreement; Modification: This constitutes the entire agreement between
the parties and supersedes any prior or inconsistent agreements, negotiations,
representations and promises, written or oral, regarding the subject matter. No
modification, course of conduct, amendment, supplement to or waiver of this
Agreement or any provisions hereof shall be binding upon the parties unless made
in writing and duly signed by both parties. Conditions, other than rates, are
subject to change by TDMFinancial without notice. No conditions other than those
set forth herein and in the Insertion Order shall be binding on TDMFinancial
unless specifically agreed to in writing by TDMFinancial. TDMFinancial will not
be bound by conditions printed or appearing on order blanks or copy instructions
which conflict with the provisions set forth herein and in the Insertion Order.

S. Agreement in Counterparts: This agreement may be signed by Client and
TDMFinancial in counterparts, and facsimile signatures shall have the same force
and effect as an original signature. The Parties hereby acknowledge that they
have read and understand this Agreement, and its Exhibits, Schedules, and
Addenda if any, as attached hereto and incorporated by reference, and agree to
be bound by all the provisions, terms, and conditions as specified herein. In
witness whereof, and intending to be legally bound, the Parties have caused this
Agreement to be executed by their duly authorized representatives.

--------------------------------------------------------------------------------


Enertopia Corporation TDM Financial ____________________________________
____________________________________ Authorized Signature Authorized Signature
____________________________________ ____________________________________
Printed Name Printed Name __________________ __________________
__________________ __________________ Title Date Title Date


--------------------------------------------------------------------------------